Citation Nr: 0314074	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the post-operative residuals of an injury to 
the lumbar spine, claimed as secondary to the service-
connected residuals of a fracture of the right ankle and 
foot, and if so, whether service connection for that 
disability may be established.

(The claim for entitlement to a total disability rating based 
on individual unemployability is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.  

The Board remanded the claim in February 2001, as 
inextricably intertwined with a pending claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  However, because these 
claims have had different procedural histories before the 
Board, the two claims must now be treated by the Board in 
separate documents.  In particular, the TDIU claim has been 
the subject of two separate hearings conducted by two 
separate individuals on behalf of the Board.  The first being 
held in October 2000, and the second in January 2003.  The 
January 2003 hearing also considered the instant service 
connection claim.  By regulation, the determination of a 
claim is the responsibility of whoever presided at the Board 
hearing or hearings concerned with the claim.  38 C.F.R. 
§ 20.707 (2002).  Therefore, the service connection and TDIU 
claims are treated in separate documents that are signed by 
the appropriate Board decision-maker or decision-makers.  

In each case, the claim is remanded to the RO, the service 
connection claim after being reopened in this decision.  As 
the Board observed in the February 2001 Remand, the service 
connection claim and the TDIU claim are inextricably 
intertwined.  Therefore, the Remand concerning the TDIU claim 
instructs the RO to defer its review of that claim until it 
has resolved the service connection claim in accordance with 
the Board's instructions, which are set forth below in the 
second part of this decision.


FINDINGS OF FACT

1.  A May 1989 decision denied the veteran's claim of 
entitlement to service connection for disc herniation in the 
lumbosacral spine.  The veteran did not file a notice of 
disagreement in response to that decision.

2.  Evidence that has been added to the record since the May 
1989 decision is not cumulative or redundant, is relevant to, 
and probative of, the service connection claim, and is so 
significant that it must be considered in order fairly to 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1989 decision denying the claim of entitlement to 
service connection for disc herniation in the lumbosacral 
spine is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for the post-operative residuals of an 
injury to the lumbar spine is new and material and therefore 
is sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1989 decision denied the application by the veteran for 
service connection for disc herniation in the lumbosacral 
spine.  The veteran did not file a notice of disagreement in 
response to that decision.  Therefore, it became final.  
38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The current claim is subject to the requirement of new and 
material evidence because it is the same claim as that denied 
in the May 1989 decision because regardless of the 
differences in nomenclature, the subject of each request for 
benefits is the same condition of the lumbar spine.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997); cf. Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (claim based on a diagnosis 
of a new disorder represents a new claim).  That the veteran 
is now alleging a cause for the back disorder that he did not 
before, contending that it is secondary to his service-
connected right ankle disability, is immaterial.  Ashford.  

However, the question whether the claim is supported by new 
and material evidence and thus may be reopened has not been 
adjudicated by the RO.  Because the question is 
jurisdictional, though - - it goes to the statutory 
jurisdiction of the Board to review the claim now- - it must 
be decided by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1384 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993) ("jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues").  

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis, in this case, since the May 1989 decision.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  Therefore, when a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (evidence proceeding from a non-medical source 
competent to prove non-medical propositions).  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The ground of the May 1989 denial was that there was no 
competent evidence linking the low back disorder to any 
incident of the veteran's service.  Currently, the veteran 
contends in support of his service connection claim that his 
lumbar spine disorder is secondary to his service-connected 
right ankle disability.  His contention is that his defective 
right ankle caused him to fall in 1985 - - or, as some of the 
medical records in the claims file indicate, in 1988 - - and 
that the disc disorder of the low back for which he later 
underwent surgery was caused by injury to the spine sustained 
in the fall.  He also has suggested that he began to develop 
problems with his low back because of the everyday impact of 
his right ankle disability on his spine.  

A great deal of new evidence has been submitted since the May 
1989 denial.  This is evidence that was not of record at the 
time of the original rating decision and is not merely 
cumulative of evidence that was.  38 C.F.R. § 3.156(a).  

The new evidence includes a statement by J. Raul Zapata, 
M.D., dated in October 2000.  The record shows that Dr. 
Zapata attended the veteran in the 1980's.  In the October 
2000 statement, Dr. Zapata opines that the injury of the 
"lumbar spine" that the veteran sustained in "1988" from 
falling is related to his service-connected right ankle 
disability because weakness of the right ankle caused him to 
fall.  Dr. Zapata suggests in the October 2000 statement that 
the disc surgery that the veteran later underwent was made 
necessary by the injury that he sustained in the fall.

This new evidence is competent, proceeding as it does from a 
physician, and is material to the service connection claim.  
It is material because it supports the proposition that the 
lumbar disc disease for which the veteran had surgery is 
related to his service-connected right ankle disability.  
Thus, the physician's statement supports the theory of 
secondary service connection, which requires a showing that 
the disability for which benefits are sought is "proximately 
due to or the result of a service-connected disease or 
injury."  38 C.F.R. § 3.310(a) (2002).  

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Accordingly, the claim of 
entitlement to service connection for the post-operative 
residuals of an injury to the lumbar spine, claimed as 
secondary to the service-connected residuals of a fracture of 
the right ankle and foot, is reopened.  Id.

Although the veteran's service connection claim is reopened, 
the current record is insufficient to enter a decision on the 
underlying merits.  Additional development must be 
undertaken.  For this reason, the Board will remand the claim 
to the RO.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the post-operative 
residuals of an injury to the lumbar spine, claimed as 
secondary to the service-connected residuals of a fracture of 
the right ankle and foot, is reopened.


REMAND

As indicated above, the record in this case suggests 
additional development is necessary prior to the Board 
entering a final decision on the merits.  In this regard, the 
record reflects that medical records prepared at the time of 
the fall and back injury that the veteran alleges he 
experienced, and at the time of the back surgery that it 
appears he later had - - both sets of events, it appears, 
occurring in the 1980's - - remain outstanding.  This 
documentation includes records of Dr. Zapata (who, it 
appears, was the veteran's regular physician at that time) 
and records of the back surgery (performed and attended, it 
would appear, by a Dr. Sheppard and one or more other 
physicians, respectively).  The record also shows that 
medical records dated from the time of the veteran's 
separation from service concerned with a disorder of the back 
have not been sought.  The RO should seek from the veteran 
clarification of the identities of the physicians who treated 
him, and medical facilities where he was treated, for any 
disorder of the low back since his separation from service.  
If any records cannot be obtained, appropriate notice should 
be sent to the veteran and his representative.  38 C.F.R. 
§ 3.159(e).

After all other evidence has been obtained and associated 
with the claims file, the RO must afford the veteran a VA 
examination.  The purpose of the examination is to secure a 
medical opinion as to whether any disorder of the lumbar 
spine currently manifested by the veteran is related to his 
service or to his service-connected disability of the right 
ankle and foot.  The record reflects that a VA examination 
with medical findings sufficiently complete for VA to 
evaluate the claim under all relevant theories of service 
connection has not been performed.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

Then, the RO must readjudicate the claim in light of all of 
the evidence and under all legal theories applicable thereto, 
providing the veteran and his representative with a rating 
decision if the claim is granted in full or supplemental 
statement of the case, see 38 C.F.R. §§ 19.31 (2002), if the 
claim is not granted in full. 

Under the circumstances described above, this claim is 
REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

2.  The RO should write to the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  A copy of the letter to the 
veteran should be sent to his 
representative.  The RO should ask 
specifically for (i) information, 
including the names of physicians and 
medical facilities (VA, other government, 
and private), that would help it to 
obtain medical records concerning the 
fall and back injury that the veteran 
alleges he experienced in the 1980's and 
the back surgery it appears he had later 
in the 1980's and (ii) information, 
including the names of physicians and 
medical facilities (VA, other government, 
and private) about treatment for a 
disorder of the low back since his 
separation from service, to include 
during the one-year period immediately 
after his separation from service.  The 
veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records.  

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

3.  After the actions requested in the 
paragraphs above have been completed, the 
RO should arrange with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination, the 
purpose of which is to ascertain whether 
there is a relationship between any disc 
disease, degenerative joint disease, or 
other disorder of the lumbar spine 
confirmed by the examiner and either a 
disease or an injury encountered by the 
veteran during service or another 
disability, to include that of the right 
ankle and foot, for which service 
connection has been established.

In providing the requested opinions, the 
examiner should set forth his or her 
conclusions in terms of whether it is 
"likely," "unlikely," or "at least as 
likely as not that any current back 
disorder (i) is etiologically related to 
a disease or injury incurred by the 
veteran during his service, and/or (ii) 
is proximately due to or the result of 
another disability that the veteran has, 
to include his service-connected 
disability of the right ankle and foot, 
and/or (iii) is due to traumatic injury 
of the low back that the veteran may have 
suffered during a fall in the 1980's, 
and/or (iv) has been aggravated by 
another disability that the veteran has, 
to include his service-connected 
disability of the right ankle and foot.  

A separate opinion should be rendered for 
each disorder of the lumbar spine that is 
diagnosed, and each opinion should be 
accompanied by a discussion of medical 
findings and reasons.

4.  After the actions requested in the 
paragraphs above have been completed, the 
RO should readjudicate the claim under 
all theories of service connection to 
which the medical and lay evidence 
points.  If the decision is adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if required, the claim should be returned to the Board 
for appellate review.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



